Exhibit 10.1

Summary of 2013 Performance Bonus Program

The following is a summary description of the terms and conditions with respect
to the potential cash performance bonuses for the Company’s “named executive
officers” (as defined in Item 402(a)(3) of Regulation S-K promulgated by the
Securities and Exchange Commission) (the “NEOs”) as determined by the Board of
Directors with input from the Compensation Committee.

All Company non-sales commissioned employees, including the NEOs, are eligible
for performance bonuses under the 2013 Bonus Program. The bonus payout for each
eligible employee is determined based on the employee’s eligible salary
multiplied by his or her bonus % multiplied by a corporate achievement factor
and an individual performance factor, with the corporate achievement factor
ranging from 0% to 200%, and with the individual performance factor ranging from
0% to 100% (with exceptions above 100%) and is determined by the evaluation of
each individual employee performance.

Corporate goals are further weighted 50% on revenue and 50% on non-GAAP gross
margin. The corporate achievement factors for revenue and margin are
independently determined based upon pre-established threshold, target and
maximum goals; however, unless otherwise determined by the Board or Compensation
Committee, no payout will be made unless the threshold goal is met for a
non-GAAP operating income goal for the second half of the fiscal year 2013.

The 2013 Bonus Program is designed to reward, through the payment of annual cash
bonuses, the Company’s employees (including executive officers) for the
Company’s performance in meeting certain key corporate objectives for 2013 and,
if applicable, each individual’s performance and contribution in meeting the
Company’s corporate objectives for the year. The actual cash bonus awarded in
any year, if any, may be more or less than each employee’s annual bonus target.
For the Company’s executive officers, the target bonuses, and whether or not a
bonus is paid in any year, is within the discretion of the Compensation
Committee.